J-S12024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DARRYL JONES                            :
                                         :
                   Appellant             :   No. 925 EDA 2021

     Appeal from the Judgment of Sentence Entered November 1, 2016
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0016321-2008



 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DARRYL JONES                            :
                                         :
                   Appellant             :   No. 926 EDA 2021

     Appeal from the Judgment of Sentence Entered November 1, 2016
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0001994-2009


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BOWES, J.:                             FILED JULY 15, 2022

     Darryl Jones appeals nunc pro tunc from his November 1, 2016

judgment of sentence of twenty-five to fifty years of incarceration, followed

by forty-eight years of probation, imposed in the above-captioned cases after
J-S12024-22


a jury convicted him of four counts of robbery and one count each of unlawful

possession of a firearm and possessing an instrument of crime..1 We affirm.

       This Court previously summarized the history of these cases as follows:

             At approximately 6:30 p.m. on November 2, 2008,
       Appellant committed an armed robbery of Patricia Cassidy and her
       boyfriend, Chris Gaglione, taking both victims’ wallets. Several
       hours later, at around 10:35 p.m., Appellant committed another
       armed robbery of brothers Christian and Michael Pekula, taking
       both men’s wallets and Christian’s cell phone. After the robbery,
       Christian Pekula called the police and provided a description of
       Appellant.

              Around midnight, two Philadelphia Police Officers, who were
       patrolling in the area, spotted Appellant and believed he matched
       the description of the armed robber. As the officers drove their
       marked police car past Appellant, one of the officers observed
       Appellant discard something that “appeared to be a firearm.” The
       officers stopped and exited their vehicle, and as one officer went
       to secure the weapon, the other officer approached Appellant and
       asked for identification. Appellant pulled out a wallet and the
       officer “noticed a bunch of IDs for white males.” Appellant, a black
       man, could not explain why he had identification cards for white
       males.

             At that point, the officer “went to secure Appellant for the
       investigation, because of the firearm on the ground and the IDs,”
       and Appellant “began swinging at the officer.” Both officers
       ultimately forced Appellant to the ground and placed him under
       arrest. Shortly thereafter, Christian Pekula was brought to the
____________________________________________


1 Appellant purported to appeal from his original July 20, 2012 judgment of
sentence rather than the November 1, 2016 resentencing that occurred after
this Court vacated the 2012 sentence, presumably because, as we discuss
further infra, he was granted leave to challenge his underlying convictions
rather than the later resentencing. While Appellant’s appeal does properly lie
from a judgment of sentence, one cannot appeal from a vacated order. See,
e.g., Kuppel v. Auman, 529 A.2d 29, 31 (Pa.Super. 1987) (indicating order
vacated by this Court in prior appeal ceased to exist). Accordingly, we have
amended the caption to reflect the only extant judgment of sentence in these
cases.

                                           -2-
J-S12024-22


      scene of Appellant’s arrest and Pekula immediately identified
      Appellant as the man who had robbed him. Due to cuts on
      Appellant’s face that he sustained when he resisted arrest, he was
      transported to the hospital, where Patricia Cassidy also positively
      identified Appellant.    Additionally, at trial, Christian Pekula,
      Patricia Cassidy, and Chris Gaglione all identified Appellant as the
      individual who robbed them at gunpoint.

             On September 29, 2011, at the close of his jury trial,
      Appellant was convicted of, inter alia, four counts of robbery, one
      count of unlawful possession of a firearm, and one count of
      possessing an instrument of crime. On July 20, 2012, Appellant
      was sentenced to an aggregate term of 25 to 50 years’
      incarceration, which included three mandatory minimum terms of
      5 years’ incarceration pursuant to 42 Pa.C.S. § 9712 (Sentences
      for offenses committed with firearms). The court also imposed an
      aggregate term of 53 years’ probation, to be served consecutively
      to Appellant’s sentence of incarceration.

             Appellant proceeded pro se on appeal to this Court after we
      remanded to the trial court for a hearing pursuant to
      Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998). Several
      additional remands were necessary, delaying this Court’s
      consideration of Appellant’s issues.       Ultimately, we affirmed
      Appellant’s convictions, finding his challenges thereto meritless or
      waived. [Among the claims we found to be waived were that the
      trial court erred in denying his suppression motion.] However, we
      vacated his sentences as illegal under Alleyne v. United States,
      570 U.S. 99 (2013), and its progeny, and remanded for
      resentencing without consideration of any mandatory minimum
      sentences.

            On November 1, 2016, Appellant was resentenced as
      indicated above. . . .

Commonwealth v. Jones, 227 A.3d 402 (Pa.Super. 2020) (non-precedential

decision at 2-3) (cleaned up).

      Appellant did not file a timely direct appeal from his 2016 judgment of

sentence. He thereafter timely filed a PCRA petition seeking reinstatement of

his rights to appeal from the new judgment of sentence, as well as raising

                                     -3-
J-S12024-22


claims of ineffective assistance of counsel in, inter alia, failing to contest the

adequacy of the Grazier hearing conducted during his first direct appeal. The

PCRA court granted Appellant the right to appeal the 2016 sentence nunc pro

tunc and did not address the merits of Appellant’s other PCRA claims.

      In this Court, Appellant challenged the discretionary aspects of his 2016

sentence, as well as the trial court’s Grazier ruling. We affirmed the judgment

of sentence and did not reach the issue concerning the sufficiency of

Appellant’s waiver of his right to counsel in his initial direct appeal.

Specifically, while we noted that the Commonwealth conceded that Appellant’s

Grazier hearing was deficient, Appellant acknowledged that the issue was

beyond the scope of the appeal, which was limited to challenging the 2016

sentence. See Jones, supra (non-precedential decision at 8-9) (citing, inter

alia, Commonwealth v. Williams, 151 A.3d 621, 625 (Pa.Super. 2016)).

We observed that the only avenue for Appellant to obtain relief on his Grazier-

related claim was “a collateral attack pursuant to the PCRA.”          Id. (non-

precedential decision at 9) (cleaned up).

      Appellant promptly filed a pro se PCRA petition, counsel was appointed,

and an amended petition was filed. Therein, Appellant alleged, inter alia, that

counsel at the time of his direct appeal was ineffective for abandoning him at

the Grazier hearing rather than assuring that Appellant made a knowing,

intelligent, and voluntary waiver of his right to counsel. See Amended PCRA

Petition, 10/29/20, at 6; Memorandum of Law, 10/29/20, at 21-22.


                                      -4-
J-S12024-22


Accordingly, Appellant sought the reinstatement of his right to file a direct

appeal raising new guilt-phase claims.

      The Commonwealth filed an answer to the amended petition. Therein,

it correctly observed that, when a first direct appeal results only in a remand

for sentencing relief, the imposition of a new sentence does not reset the one-

year clock for filing a PCRA petition challenging the underlying conviction.

Rather, the judgment of sentence as to guilt-phase claims became final at the

conclusion of the initial direct appeal for purposes of the PCRA. See Answer

to PCRA Petition, 4/21/21, at 3 (citing Commonwealth v. Dehart, 730 A.2d

991, 994 n.2 (Pa.Super. 1999)). However, the Commonwealth suggested that

Appellant’s petition satisfied the PCRA timeliness exception at 42 Pa.C.S.

§ 9545(b)(1)(i), in that, through allowing counsel to withdraw absent a proper

Grazier hearing, the government, however inadvertently, interfered with

Appellant’s right to counsel on his direct appeal, and Appellant raised the claim

at the first opportunity when he again had counsel. Id. at 3-4. Further, the

Commonwealth agreed that, because Appellant had been denied his

constitutional right to pursue a counseled direct appeal challenging his

convictions, he was entitled to relief in the form of reinstatement of his rights

to do so. Id. at 5.

      The PCRA court agreed with the parties, and reinstated Appellant’s direct

appeal rights nunc pro tunc. See Order, 4/26/21. Appellant filed a timely




                                      -5-
J-S12024-22


notice of appeal, and both he and the trial court complied with Pa.R.A.P. 1925.

Appellant presents the following questions for our review:

       I.    Whether the trial court erred in denying the suppression
             motion.

       II.   Whether the Commonwealth committed a Brady violation.

       III. Whether the trial court erred in                granting    the
            Commonwealth’s consolidation motion.

       IV.   Whether the trial court erred in not allowing the Appellant
             to confront a witness.

       V.    Whether the Commonwealth presented perjured testimony.

Appellant’s brief at 4.

       We begin with Appellant’s suppression challenge.        We consider this

question mindful of the following standard of review:

              In reviewing appeals from an order denying suppression,
       our standard of review is limited to determining whether the trial
       court’s factual findings are supported by the record and whether
       its legal conclusions drawn from those facts are correct. When
       reviewing the rulings of a trial court, the appellate court considers
       only the evidence of the prosecution and so much of the evidence
       for the defense as remains uncontradicted when read in the
       context of the record as a whole. When the record supports the
       findings of the trial court, we are bound by those facts and may
       reverse only if the legal conclusions drawn therefrom are in error.
       Our scope of review is limited to the evidence presented at the
       suppression hearing.

Commonwealth v. Bellamy, 252 A.3d 656, 663 (Pa.Super. 2021) (cleaned

up).

       Appellant contends that the out-of-court identifications of him made by

Christian Pekula, Bernard Talmage, and Laura Dillingham should have been


                                       -6-
J-S12024-22


suppressed because it was unduly suggestive, and that the subsequent in-

court identification was tainted as a result.      See Appellant’s brief at 16.

Consequently, the following principles apply:

      In reviewing the propriety of identification evidence, the central
      inquiry is whether, under the totality of the circumstances, the
      identification was reliable.      The purpose of a one on one
      identification is to enhance reliability by reducing the time elapsed
      after the commission of the crime. Suggestiveness in the
      identification process is but one factor to be considered in
      determining the admissibility of such evidence and will not warrant
      exclusion absent other factors. As this Court has explained, the
      following factors are to be considered in determining the propriety
      of admitting identification evidence: the opportunity of the witness
      to view the perpetrator at the time of the crime, the witness’[s]
      degree of attention, the accuracy of his prior description of the
      perpetrator, the level of certainty demonstrated at the
      confrontation, and the time between the crime and confrontation.
      The corrupting effect of the suggestive identification, if any, must
      be weighed against these factors. Absent some special element
      of unfairness, a prompt one on one identification is not so
      suggestive as to give rise to an irreparable likelihood of
      misidentification.

In re K.A.T., Jr., 69 A.3d 691, 700-01 (Pa.Super. 2013) (cleaned up).

      Appellant’s specific complaints are as follows.          As for witnesses

Talmadge and Dillingham, Appellant sought suppression on the bases that

their identifications took place while Appellant “was facially disfigured after his

scuffle [with] police, he was surrounded by police[,] and was the lone suspect

to be identified.” Motion to Preclude Out-of-Court and In-Court Identification

of the Defendant, 3/1/11, at ¶ 13.       Regarding Pekula, Appellant similarly

complained that “the identification took place approximately 2 hours after the




                                       -7-
J-S12024-22


robbery,” and that Appellant “was the lone suspect, in custody and surrounded

by police.”2 Id. at ¶ 14.

       The trial court addressed Appellant’s contentions as follows:

             While all three of the stated identifications have suggestive
       elements, other factors exist which establish an independent
       origin for each witness. Laura Dillingham made her identification
       of Appellant only six and a half hours after her robbery took place.
       In addition, shortly after the robbery took place, Dillingham gave
       the police a description of the assailant as being a male, around
       five eleven, dark complexion, and dark clothes. Dillingham’s
       robbery lasted several minutes with enough light from the
       surrounding streetlights to have a view of Appellant’s face.
       Additionally, when Dillingham was brought into Appellant’s room
       for identification, she was able to identify Appellant almost
       immediately as her assailant, with complete certainty and virtually
       no hesitation.

              With regard to Bernard Talmadge, he gave a very detailed
       description of his assailant as a black male, thirty-five to forty-five
       years old, brown complexion, trim build, mustache, and around
       five eleven. Talmadge’s identification of Appellant took place only
       a few hours after the robbery occurred and was made by
       Talmadge with certainty.

              Finally, Chris Pekula was able to give the most extensive
       description [of] his assailant as both he and his brother had
       attempted to tackle [Appellant] and resist the robbery. Pekula
       described his assailant as a black male, around six foot, one
       hundred and fifty pounds, thin build, medium dark complexion,
       short black hair, unshaven, denim jacket, black jeans, black
       combat boots, and a knitted hat. Chris Pekula was able to give
       the most accurate description of his assailant and the time delay
       between his robbery and the identification was the shortest among
       all of the witnesses in this matter.
____________________________________________


2 We observe that the suggestiveness of Pekula’s out-of-court identification
was considered by this Court in Appellant’s initial, pro se direct appeal.
However, because the lack of a proper waiver of the right to counsel in effect
undermined that appeal, we consider the issue anew now that Appellant has
the benefit of counsel to present it.

                                           -8-
J-S12024-22



            Based on the totality of the circumstances, the various
      factors of each witness’s identification are enough to establish an
      independent origin from any of the suggestive factors claimed by
      Appellant. Each witness had ample time to view their assailant
      during the commission of the robbery, each witness gave an
      accurate description of their assailant which matched Appellant,
      only a few hours separated the robberies and the identifications,
      and all three witnesses displayed absolute certainty at the time of
      the identification. Based on these facts, Appellant’s claim is
      meritless.

Trial Court Opinion, 7/8/21, at 12-13 (citations omitted).

      We discern no cause to disturb the trial court’s ruling.           Appellant’s

speculation that the individuals “could have been under duress during the

encounter” and “could have been suffering from exhaustion” at the time of

the identification, Appellant’s brief at 17, fails to establish that the trial court’s

findings are unsupported by the record or that its legal conclusions are

incorrect. The issue merits no relief.

      Appellant next claims that the trial court erred in denying relief on his

claims based upon Brady v. United States, 397 U.S. 742 (1969). “This issue

presents a question of law, for which our standard of review is de novo and

our scope of review is plenary.” Commonwealth v. Bagnall, 235 A.3d 1075,

1084 (Pa. 2020). Our Supreme Court summarized the law governing Brady

claims as follows:

            The law governing alleged Brady violations is well-settled.
      In Brady, the United States Supreme Court held that the
      suppression by the prosecution of evidence favorable to an
      accused upon request violates due process where the evidence is
      material either to guilt or to punishment, irrespective of the good
      faith or bad faith of the prosecution.        The Supreme Court

                                        -9-
J-S12024-22


      subsequently held that the duty to disclose such evidence is
      applicable even if there has been no request by the accused, and
      that the duty may encompass impeachment evidence as well as
      directly exculpatory evidence. Furthermore, the prosecution’s
      Brady obligation extends to exculpatory evidence in the files of
      police agencies of the same government bringing the prosecution.

             On the question of materiality, the Court has noted that such
      evidence is material if there is a reasonable probability that, had
      the evidence been disclosed to the defense, the result of the
      proceeding would have been different. The materiality inquiry is
      not just a matter of determining whether, after discounting the
      inculpatory evidence in light of the undisclosed evidence, the
      remaining evidence is sufficient to support the jury’s conclusions.
      Rather, the question is whether the favorable evidence could
      reasonably be taken to put the whole case in such a different light
      as to undermine confidence in the verdict. Thus, there are three
      necessary components that demonstrate a violation of the Brady
      strictures: the evidence was favorable to the accused, either
      because it is exculpatory or because it impeaches; the evidence
      was suppressed by the prosecution, either willfully or
      inadvertently; and prejudice ensued.

Commonwealth v. Lambert, 884 A.2d 848, 853-54 (Pa. 2005) (cleaned up).

      Appellant argues Brady claims as to four items of evidence: (1) the

affidavit of probable cause for Appellant’s arrest; (2) Philadelphia police patrol

activity logs; (3) the police incident history and flash report; and (4) the time

sheets of the officers.   See Appellant’s brief at 18.    Specifically, Appellant

indicates that he was unable to review and argue the initial probable cause

determination for his seizure and search because the prosecution withheld the

affidavit of probable cause. Id. at 20. Further, he maintains that the missing

evidence would have raised doubts about the officers’ whereabouts during the

investigation of the robberies, provided a more detailed timeline of events,




                                     - 10 -
J-S12024-22


and could have been used to impeach the officers if they were not “in fact on

duty when they said they were, on patrol where they said they were.” Id.

        Upon review, we conclude that Appellant failed to establish a right to

relief as to any of them. First, as the trial court observes in its opinion, an

affidavit of probable cause is filed as a public record that was available to

Appellant, and, therefore, was not Brady material. See Trial Court Opinion,

7/8/21, at 14. See also Commonwealth v. Benvenisti-Zarom, 229 A.3d

14, 26 (Pa.Super. 2020) (“Brady is not violated when the appellant knew or,

with reasonable diligence, could have uncovered the evidence in question, or

when the evidence was available to the defense from other sources.” (cleaned

up)).

        Second,   the   patrol   activity   logs   were   not   suppressed   by   the

Commonwealth, but were lost before trial and not available to either party.

See Trial Court Opinion, 7/8/21, at 15. Accordingly, the material was only

possibly exculpatory and no Brady violation occurred because Appellant did

not establish bad faith on the part of the Commonwealth.                See, e.g.,

Commonwealth v. Chamberlain, 30 A.3d 381, 402 (Pa. 2011) (“Evidence

that is possibly exculpatory is only merely potentially useful, the loss of which

. . . creates a constitutional deprivation only if the Commonwealth acted in

bad faith.”).

        Third, Appellant not only received the flash report and time sheets, but

used them at trial, even marking one as a defense exhibit. See Trial Court


                                        - 11 -
J-S12024-22


Opinion, 7/8/21, at 14-15 (citing N.T. Trial, 9/27/11, at 157, 191, 214, Exh.

D-5). Hence, Brady is not implicated. See Commonwealth v. Causey, 833

A.2d 165, 170–71 (Pa.Super. 2003) (holding the defendant’s “reliance on

Brady [was] wholly misplaced” where “the evidence was not suppressed by

the Commonwealth but was, in fact, disclosed during trial”).                 Rather,

Appellant’s complaint is of a discovery violation, which warrants no relief

unless the defendant can establish prejudice, which Appellant does not here

attempt to do. Consequently, Appellant’s Brady claims fail.

       Next, Appellant asserts that the trial court erred in granting the

Commonwealth’s motion to consolidate all four robberies into one case. The

following legal principles apply to our review of this issue:

             It is well settled that the decision of whether to join or sever
       offenses for trial is within the discretion of the trial court, and such
       decision will not be reversed on appeal absent a manifest abuse
       of that discretion or a showing of prejudice and clear injustice to
       the defendant. The Pennsylvania Rules of Criminal Procedure
       provide that distinct offenses which do not arise out of the same
       act or transaction may be tried together if the evidence of each of
       the offenses would be admissible in a separate trial for the other
       and is capable of separation by the jury so that there is no danger
       of confusion.

Commonwealth v. Stiles, 143 A.3d 968, 975–76 (Pa.Super. 2016) (cleaned

up).    See also Pa.R.Crim.P. 582(A)(1) (“Offenses charged in separate

indictments or informations may be tried together if: (a) the evidence of each

of the offenses would be admissible in a separate trial for the other and is

capable of separation by the jury so that there is no danger of confusion[.]”).




                                       - 12 -
J-S12024-22


      It is axiomatic that “evidence concerning distinct crimes is inadmissible

solely to demonstrate a defendant’s bad character or his propensity to commit

crimes[.]” Id. at 975-76. However, such evidence is properly admitted as

proof of the following:

      (1) motive; (2) intent; (3) absence of mistake or accident; (4) a
      common scheme, plan or design embracing commission of two or
      more crimes so related to each other that proof of one tends to
      prove the others; or (5) to establish the identity of the person
      charged with the commission of the crime on trial, in other words,
      where there is such a logical connection between the crimes that
      proof of one will naturally tend to show that the accused is the
      person who committed the other.

Commonwealth v. Janda, 14 A.3d 147, 156 (Pa.Super. 2011) (cleaned up).

      Appellant concedes that “the time lapse between the crimes was just

within a few hours, the robberies occurred in the same city, and the method

of the crimes were all robberies at gunpoint.” Appellant’s brief at 23. He

further acknowledges that the victims all offered similar descriptions of the

perpetrator’s clothing. Id. Nonetheless, he argues that “the four robberies

were not connected in any way” to show intent, motive, a common plan, or a

particular modus operandi. Instead, he maintains that these robberies were

“similar to many robberies,” and “[r]obberies during evening hours generally

have the perpetrator wearing darker clothes to be harder to see, and it is not

unusual for them to be armed.” Id. at 22-23.

      The trial court disagreed, concluding that consolidation was warranted

because “the facts represented by each victim, coupled with the timing and

locations of each robbery, creates such a high correlation in details that a

                                    - 13 -
J-S12024-22


modus operandi is apparent.” Trial Court Opinion, 7/8/21, at 16. The court

highlighted that the robberies all took place on the same day, within a few

hours of each other, all within a six-block radius.      Id.   All of the victims

described the crimes as occurring when a slim, Black male close to six feet tall

and wearing a dark hoodie and jeans approached them, showed a gun,

demanded their wallets or money, then left. Id. Further, when Appellant was

arrested, he had possession of the identification cards of victims of two of the

robberies. Id.

      While the method of the robberies does not contain peculiar details to

make them signature crimes, we agree that the fact that they were committed

in the same manner, however commonplace, within such a short time span

and geographical area established “a logical connection between the crimes

that proof of one . . . naturally tend[ed] to show that the accused [wa]s the

person who committed the other.” Janda, supra at 156. Indeed, this Court

has affirmed consolidation of similar offenses committed with a significantly

less temporal and geographical proximity.        See id. at 156-57 (affirming

consolidated trial of nine burglaries committed within a five-mile radius of each

other over a four-month period); Commonwealth v. Taylor, 671 A.2d 235,

241 (Pa.Super. 1996) (affirming consolidation of three knife-point robberies

that occurred within a thirty-four-day period where the victims offered similar

descriptions of the perpetrator). Hence, Appellant has failed to convince us

that the trial court abused its discretion, and no relief is due.


                                      - 14 -
J-S12024-22


       Appellant’s next issue, which alleges a violation of his confrontation

rights, presents questions of law “for which our standard of review is de novo

and our scope of review is plenary.” Commonwealth v. Brown, 185 A.3d

316, 324 (Pa. 2018).        We begin our review of this claim of error with an

examination of the applicable authority.3

              The Confrontation Clause of the Sixth Amendment, made
       applicable to the States via the Fourteenth Amendment, provides
       that “in all criminal prosecutions, the accused shall enjoy the right
       to be confronted with the witnesses against him.” In [Crawford
       v. Washington, 541 U.S. 36, 51 (2004)], the Court held that the
       Sixth Amendment guarantees a defendant’s right to confront
       those “who bear testimony” against him, and defined “testimony”
       as “a solemn declaration or affirmation made for the purpose of
       establishing or proving some fact.” The Confrontation Clause, the
       High Court explained, prohibits out-of-court testimonial
       statements by a witness unless the witness is unavailable and the
       defendant had a prior opportunity for cross-examination.

Commonwealth v. Yohe, 79 A.3d 520, 530-31 (Pa. 2013) (cleaned up).

       Appellant contends that he never had the opportunity to cross-examine

Michael Pekula, one of the victims he was convicted of robbing.                See

Appellant’s brief at 24. Although Christian Pekula testified at trial concerning

Appellant’s robbery of both Pekula brothers, Appellant asserts that, based on




____________________________________________


3 Although Appellant invokes both the federal and state constitutions, he
presents no argument suggesting that the Pennsylvania Constitution affords
greater protection. Accordingly, we treat the rights to be coextensive for
purposes of this appeal. See, e.g., Commonwealth v. Baker, 78 A.3d 1044,
1048 (Pa. 2013) (indicating no separate state constitutional review is
warranted in the absence of a separate analysis pursuant to the factors
established in Commonwealth v. Edmunds, 586 A.2d 887 (Pa. 1991)).

                                          - 15 -
J-S12024-22


the Confrontation Clause, the charges against Michael should have been

dismissed based upon his failure to appear. Id.

       Appellant’s complaint that the Commonwealth failed to call one of the

victims as a witness does not implicate the Confrontation Clause. As indicated

above, the clause provides that Appellant has the right to cross-examine the

witnesses who actually testify. The Confrontation Clause does not require the

Commonwealth to call the victim of a crime as a witness to prove that the

crime occurred.       See Commonwealth v. Allen, 429 A.2d 1113, 1116

(Pa.Super. 1981) (“The Sixth Amendment right to confrontation extends only

to witnesses whose testimony is presented. . . . [T]he Commonwealth is not

obligated to call the victim of a crime as a witness.”). In any event, as the

trial court observes, Appellant was aware that Michael Pekula was out of town

and would not testify at trial, yet he failed to object based on the Confrontation

Clause or otherwise to the witness’s absence.4        See Trial Court Opinion,

7/8/21, at 18 (citing N.T. Trial, 9/27/11, at 74). Thus, based on waiver or its

substance, Appellant’s Confrontation Clause claim merits no relief.

       In his last issue, Appellant argues that the Commonwealth presented

perjured testimony at trial from victim Patricia Cassidy. Specifically, Appellant

asserts that Ms. Cassidy testified at trial the police took her in the middle of



____________________________________________


4Rather, Appellant raised a hearsay objection and succeeded in precluding
Chris Pekula from testifying about what his brother said during the robbery.
See N.T. Trial, 9/27/11, at 73-75.

                                          - 16 -
J-S12024-22


the night to identify Appellant at the hospital, but she did not include that

information in her police statement or in her testimony at the preliminary

hearing. See Appellant’s brief at 25. She further testified that she did not

remember giving a second police statement. Id. Appellant concludes from

this that Ms. Cassidy offered “false and misleading” trial testimony by

testifying to something that she had not testified to previously. He claims that

this statement, inconsistent with her prior testimony, was not admissible. Id.

(citing Commonwealth v. Lively, 610 A.2d 7, 10 (Pa. 1992) (“[A] prior

inconsistent statement may be used as substantive evidence only when the

statement is given under oath at a formal legal proceeding; or the statement

had been reduced to a writing signed and adopted by the witness; or a

statement that is a contemporaneous verbatim recording of the witness's

statements.”)).

      Appellant plainly misunderstands the import of decisions governing the

use of prior inconsistent statement. The authority he cites addresses when

an out-of-court statement may be introduced at trial when the witness testifies

in a manner inconsistent with that prior statement. See also Pa.R.E. 803.1(1)

(detailing requirements for prior inconsistent statements to be excepted from

the rule against hearsay).       Rule 803.1(1) would have prevented the

Commonwealth from introducing as substantive evidence a prior statement

from Ms. Cassidy that was inconsistent with what the jury heard from her at

trial if the statement it sought to offer was not given under oath, in a signed


                                     - 17 -
J-S12024-22


writing, or in the form of a contemporaneous electronic recording. Nothing in

the law concerning prior inconsistent statements requires a lay witness’s

testimony to stay within the four corners of her prior statements.

      At Appellant’s trial, the Commonwealth offered no prior inconsistent

statement from Ms. Cassidy into evidence. As the trial court explains, Ms.

Cassidy’s trial testimony was not inconsistent with her preliminary hearing

testimony, as at that time she only described the robbery itself, and was not

questioned about her identification of Appellant.      See Trial Court Opinion,

7/8/21, at 19-20. Appellant’s failure to delve into that subject matter at the

preliminary hearing did not somehow preclude Ms. Cassidy from offering the

testimony at trial. Thus, Appellant’s final issue is wholly devoid of merit.

      For the foregoing reasons, we conclude that Appellant has presented no

basis for this Court to disturb the jury’s finding of guilt. Accordingly, we affirm

his convictions and his resultant judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2022

                                      - 18 -